ORDER

PER CURIAM.
Movant appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for postconvietion relief. Movant pled guilty to second degree murder and armed criminal action in violation of sections 571.015 and 565.021 RSMo 1994 and was sentenced to a term of imprisonment of twenty-five years on each count to run concurrently.
The motion court’s findings are not clearly erroneous, and no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgement of the motion court is affirmed in accordance with Rule 84.16(b).